Citation Nr: 0810547	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-32 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1945 to November 
1946.  The veteran died in late 2000.  The appellant is the 
surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which denied the above claim.

In January 2008, the appellant had been scheduled to appear 
at a personal hearing before a Veterans Law Judge at the RO, 
however, she failed to appear as scheduled.


FINDINGS OF FACT

1.  In an April 2001 rating action, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death; in a letter dated in May 2001, the RO 
notified her of the determination and of her appellate 
rights, but she did not appeal and the decision became final.

2.  The evidence received since the April 2001 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the appellant's cause of death claim.

3.  The veteran died in late 2000 with the immediate cause of 
death of bronchogenic carcinoma, with an underlying cause of 
brain metastasis, and other significant conditions 
contributing to death of phlebitic syndrome and venous 
insufficiency.

4.  At the time of his death, service connection was in 
effect for residuals of thrombophlebitis; injury to muscle 
group XI and internal saphenous nerve; and scar over the 
right eye.

5.  The veteran's service-connected disabilities contributed 
to cause his death.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2002).

2.  Service connection for the cause of the veteran's death 
is established.  38 U.S.C.A. §§ 101(16), 1110, 1310, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(k), 3.5, 3.303, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Thus, no discussion of 
VA's duties to notify and assist is necessary.

New and material

In an unappealed April 2001 rating decision, the RO denied 
service connection for the cause of the veteran's death on 
the ground that there was no medical evidence linking his 
death to service or to his service-connected disabilities.  

Because the appellant did not submit a Notice of Disagreement 
(NOD) to the April 2001 rating decision, that determination 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302 (2002).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether an appellant has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Since that time the appellant has submitted private medical 
evidence linking the veteran's death to service.  The Board 
finds that this evidence raises a reasonable possibility of 
substantiating the skin disability claim.  As such, the 
evidence is new and material under the provisions of 
38 C.F.R. § 3.156(a) and the claim is reopened.  

Merits

The appellant principally argues that the veteran's service-
connected disabilities contributed to cause the veteran's 
death.  Having carefully considered the claim in light of the 
record and the applicable law, the Board will grant the 
benefit sought under the "benefit-of-the-doubt" rule, which 
provides that where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant is to prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the veteran's death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007); Lathan 
v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician 
must relate the current condition to the period of service.  
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Certain chronic diseases, such as cardiovascular-renal 
disease, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2007).

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

The veteran died in his home in 2000.  At the time of his 
death, he was in receipt of service connection for residuals 
of thrombophlebitis; injury to muscle group XI and internal 
saphenous nerve; and scar over the right eye.  The veteran's 
Certificate of Death shows that the immediate cause of death 
was bronchogenic carcinoma, with an underlying cause of brain 
metastasis, and other significant conditions contributing to 
death of phlebitic syndrome and venous insufficiency.

A letter from R. L. Wright, M.D., dated in February 2001 
shows that Dr. Wright indicated he had been the veteran's 
physician for about 20 years.  The veteran was said to have 
died from complications associated with several medical 
problems, including bronchial carcinoma, venous 
insufficiency, and phlebitic syndrome.  Dr. Wright opined 
that the veteran's problems dated back to the time during 
service, when he had complications which included circulatory 
insufficiency and phlebitic syndrome.  The veteran was said 
to have continued to be plagued by these problems throughout 
his years of medical management, and they contributed to his 
life-long morbidity and ultimate demise.

A second letter from Dr. Wright, also dated in February 2001, 
but received by the RO in October 2004, shows that it was 
indicated that the physician had treated the veteran for 
about 25 years.  The veteran was said to have been treated 
for arterial sclerosis, varying degrees of circulatory 
insufficiency, phlebitic syndrome, decreased lung capacity, 
bilateral hip and leg, nerve and muscle deterioration.  After 
a period of time, the veteran was required to undergo heart 
bypass surgery, and in September 2000, a small mass was 
discovered on his lung which proved to be a carcinoma.  Dr. 
Wright indicated that because of the veteran's age and pre-
existing medical problems, it was necessary to take less 
aggressive carcinoma therapy.  His pre-existing medical 
problems made it extremely difficult to almost impossible to 
treat his carcinoma aggressively and adequately.  As a 
result, the carcinoma metastasized to his brain and probably 
to other body organs.  Dr. Wright concluded that the trauma 
caused to the veteran's nerves, muscles, and circulatory 
system while on active duty in service could not be ruled out 
as a continual, gradual, progressive contributing factor to 
the veteran's death.  His original trauma worked as a domino 
effect in his body's physical deterioration throughout his 
life span.

In light of the foregoing, the Board finds that although the 
veteran's service-connected disabilities, primarily the 
residuals of thrombophlebitis did not alone 
cause the veteran's death, they did contribute substantially 
or materially to cause the veteran's death.  Although the 
United States Court of Appeals for Veterans Claims (Court) 
has specifically rejected the "treating physician rule"(which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician), the Board is obligated to consider and articulate 
reasons or bases for its evaluation of the evidence submitted 
by a treating physician.  See Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).  The Board finds that the opinions of Dr. 
Wright were definitive and although not necessarily based 
upon a review of the veteran's claims file, they were based 
on a history that was consistent with that found in the 
claims file, and the basis of which were thoroughly 
explained.  They are, therefore, found to carry probative 
weight.  See Prejean v. West, 13 Vet. App. 444, 448- 9 
(2000). 

As such, the opinions of Dr. Wright are at the very least in 
equipoise with the service medical records and the other 
competent medical evidence of record.  There is no competent 
medical evidence of record to rebut the opinion against the 
claim or otherwise diminish its probative weight.  
Accordingly, the claim will be granted on the basis of the 
application of benefit of the doubt in the appellant's favor.  


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


